DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 2-4 & 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 (depends on claim 1) is vague & confusing. For example, on lines 10-12 recite that “the second indication” purpose is for indicating that the “second voltage regulator successfully powered the second memory device”. However, line 4 recites differently that “a fourth indication” purpose is also for indicating that the “second voltage regulator successfully powered the second memory device”. Additionally, claim 1 (lines 12-13) also recite that “the second indication” purpose is indicating that the “first voltage regulator successfully powered the first memory device”.
	Thus, does the purpose of a same “second indication” is employed for both the “first regulator & first memory device” and “second regulator & second memory device” too? What is about the purpose of “fourth indicator” appeared on line 4 of claim 2? Further amendments are needed.
	Claim 12 (depends on claim 11) also contains similar errors as claim 2 above (i.e., second indication versus fourth indication).
	Claims 3 & 13, on lines 4 & 6, “the associated DIMM” lacks a proper antecedent basis. It should read as “the associated memory device” for consistent with line 2.
	Claims 4 & 14, “first timeout field” should be read as “first timeout bit field”. Similarly, “second timeout field” should be read as “second timeout bit field” because claims 3 & 13 also utilize the terms “bit field”; thus, all different fields claimed should also be consistent with each other for sake of consistency and/or clarity for the claim reader.
	
3.	Other claims 1, 5-11, & 15-20 are tentatively allowable over prior arts of record for reciting other detailed features not being clearly suggested by the cited arts nor seen elsewhere at this time. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827